Br the Court.
In this case the court hold that the lien created by the proceedings set forth, rested only upon the building on which the work was done — but carried with it such right to the land on which the building stands and which is appurtenant to it as should be necessary to enable the orators to hold, appropriate, and use the building for all the legitimate purposes to which said building might be put in order to render it available as property, in its full value and usefulness. It is conceded by the defendant’s counsel, and stated in his brief, that “the lien o.n the building gives, of course, a right in the soil on which it stands, and access, as incident to it.” Under the view above expressed, the decree is affirmed.